Citation Nr: 0813960	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  04-36 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

By rating action dated in November 1968, the Regional Office 
(RO) denied the veteran's claim for service connection for 
phobic reaction.  He was notified of this decision and of his 
right to appeal by a letter dated the following month.  A 
timely appeal was not received.  The veteran's subsequent 
attempt to reopen his claim was denied by the RO in a 
February 2004 rating decision which found that new and 
material evidence had not been received.  This case was 
previously before the Board of Veterans' Appeals (Board) in 
May 2007, at which time it was remanded for additional 
development of the record and to ensure due process.  The 
case is before the Board for appellate consideration.

In May 2007, the Board characterized the issue as whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a psychiatric 
disability, to include phobic reaction.  As noted above, the 
claim for service connection for phobic reaction was denied 
by the RO in November 1968.  See 38 U.S.C.A. §§ 5108, 7014, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007). 

Nevertheless, while the prior final denial concerned phobic 
reaction, the current claim on appeal involves other 
psychiatric diagnoses.  These two disabilities are different 
for purposes of VA adjudication.  In Boggs v. Peake, No. 
2007-7137 (Fed. Cir. Mar. 26, 2008), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  

In view of Boggs, it is the preliminary determination of the 
Board that the claim of service connection for an acquired 
psychiatric disorder (variably diagnosed in the record as 
anxiety disorder, major depressive disorder, or dysthymia) 
was not previously adjudicated in a prior final denial, as 
that denial addressed a different disability, and should be 
addressed on a de novo basis.  The Board acknowledges that it 
remanded the claim in May 2007 to enable the RO to provide 
the veteran the appropriate notice regarding claims based on 
new and material evidence.  Since Boggs was decided 
subsequent to the Board's decision, however, the claim for an 
acquired psychiatric disorder will be adjudicated on its 
merits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
a psychiatric disability.  The service treatment records 
disclose that the veteran was seen at the mental hygiene 
clinic on several occasions.  It was reported in October 1967 
that he had a life long pattern of characterological 
problems.  It was noted that following month that he had some 
guilt feelings concerning his self image.  Later in November 
1967, the veteran verbalized some of his fears and his lack 
of interest in talking with people.  

On VA hospitalization from June to August 1968, it was noted 
that the veteran had a fear of closed spaces and that he had 
screamed at times because he felt that everything was closing 
in on him.  He related that he had always been very nervous 
and scared of everything.  The diagnosis on discharge was 
phobic reaction.  He was prescribed medication at the time of 
his discharge from the hospital.

The veteran has sought treatment for psychiatric complaints 
from the VA in recent years.  The diagnoses include major 
depressive disorder, anxiety disorder, and dysthymia.  The 
record reflects that the veteran has not been afforded a 
psychiatric examination by the VA.  As the record shows 
evidence of treatment in service and current disability or 
symptoms a VA examination is necessary to obtain an opinion 
as to the relationship of the current conditions to service.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006)

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the 
Boston VA medical system dating since May 
2007.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature of his current psychiatric 
disability and for an opinion as to its 
possible relationship to service.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  All necessary special 
studies or tests are to be accomplished.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  

Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion concerning 
whether it is more likely, less likely, 
or at least as likely as not that any 
current acquired psychiatric disability 
is related to his military service.  If 
the examiner determines that any 
currently noted psychiatric disability is 
related to service, he/she should provide 
an opinion as to whether the disorder 
clearly existed prior to military 
service, and if so, whether such was 
permanently worsened beyond natural 
progress by service.  A rationale for any 
opinion expressed should be set forth.  
		
3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



